Case 8:19-cv-01413-JVS-DFM Document 109 Filed 07/17/20 Page 1 of 5 Page ID #:2893




  1
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10                               (SOUTHERN DIVISION)
 11
 12   HYUNDAI MOTOR AMERICA, INC.                   Case No. 8:19-CV-01413-JVS-DFM
      and HYUNDAI MOTOR COMPANY,
 13
                                                    CONSENT JUDGMENT AND
 14          Plaintiffs,                            PERMANENT INJUNCTION
 15   vs.
 16   YAHALA TRADING COMPANY dba
 17   FOURGREEN AUTO PARTS, a
      Michigan Limited Liability Company;
 18   MOTOR CITY PARTS, an entity of
 19   unknown form     Defendants and
      Counterclaimant.
 20
 21
            1.     Pursuant to the Stipulation for Entry of Consent Judgment and Permanent
 22
      Injunction between Plaintiffs Hyundai Motor America, Inc. and Hyundai Motor
 23
      Company (“Plaintiffs” and/or “Hyundai” ), on the one hand, and Defendant Yahala
 24
      Trading Company LLC dba FourGreen AutoParts (“Defendant” or “FourGreen”) on
 25
      the other (the "Stipulation"), the Court hereby ORDERS, ADJUDICATES and
 26
      DECREES that judgment and a permanent injunction shall be and hereby is entered
 27
 28                                              1
            ____________________________________________________________________
                        CONSENT JUDGMENT AND PERMANENT INJUNCTION
                                 CASE NO.: 8:19-CV-01413 JVS-DFM
Case 8:19-cv-01413-JVS-DFM Document 109 Filed 07/17/20 Page 2 of 5 Page ID #:2894




  1   on the Complaint and Counterclaims-in-Reply in the above-referenced matter in favor
  2   of the Plaintiffs and against FourGreen and on FourGreen’s Counter-Claims in favor
  3   of Hyundai as Counter-Defendant and against Counterclaimant FourGreen as follows:
  4          2.    The Court finds that FourGreen is liable to Plaintiffs for Trademark
  5   Infringement (15 U.S.C §1114), False Designation of Origin (15 U.S.C. §§
  6   1125(a)(1)(A) and (a)(1)(B)), Trademark Dilution (15 U.S.C. § 1125(c)), Common-
  7   Law Unfair Competition and violation of California law, including California
  8   Business & Professions Code §17200 under the claims of the Complaint (Dkt. 1) and
  9   the claims of the Counterclaims-in-Reply (Dkt. 71) alleging Infringement (15 U.S.C
 10   §1114), False Designation of Origin (15 U.S.C. §§ 1125(a)), False Designation of
 11   Origin (15 U.S.C. § 125 (a)(1)(B) , Trademark Dilution (15 U.S.C. §1125(c)),
 12   Violation of California Grey Market Statute Cal. Civil Code §1797.8, et seq.), Unfair
 13   Competition (California Business & Professions Code §17200), Rescission of 2012
 14   Agreement (California Civil Code §1797.86), Rescission of 2012 (Failure of
 15   Consideration) and Breach of Contract, based on FourGreen’s admitted sourcing,
 16   importation, distribution, advertisement on the internet, offer for sale, cooperating
 17   with and facilitating the importation, offering for sale and sale by third parties and
 18   FourGreen’s sale of gray market goods, bearing Hyundai’s trademarks, as alleged in
 19   the Complaint (the “Gray Market Hyundai Branded Parts”).
 20          3.    FourGreen has acknowledged the validity, ownership, and enforceability
 21   of the Hyundai Marks, as defined in the Complaint (Dkt. 1), and the Court accordingly
 22   finds that the Hyundai Marks are valid and enforceable and are owned by Hyundai as
 23   set forth in the trademark registrations referenced in the Complaint (Dkt. 1).
 24          4.    Based on the Stipulation of the parties, the Court finds that FourGreen’s
 25   infringement of the Hyundai Marks, as defined in the Complaint (Dkt. 1) and the
 26   Counterclaims in Reply (Dkt. 71), was willful and that this is an exceptional case
 27   under 15 U.S.C. § 1117(a). The Court therefore rules that Hyundai is entitled to
 28                                           2
            ____________________________________________________________________
                        CONSENT JUDGMENT AND PERMANENT INJUNCTION
                                 CASE NO.: 8:19-CV-01413 JVS-DFM
Case 8:19-cv-01413-JVS-DFM Document 109 Filed 07/17/20 Page 3 of 5 Page ID #:2895




  1   recovery of its attorneys’ fees and enhanced damages, as authorized under 15 U.S.C. §
  2   1117.
  3           5.   The Court has previously granted Hyundai’s motions to dismiss, for
  4   judgment on the pleadings and/or to strike FourGreen’s Counterclaims against
  5   Hyundai (Dkt. 33, Dkt. 59, Dkt. 69). The Court hereby enters judgment in Hyundai’s
  6   favor on FourGreen’s Counterclaims (Dkt. 33, Dkt. 59, Dkt 69).
  7           6.   FourGreen has acknowledged that the Plaintiffs do not have an adequate
  8   remedy at law and is entitled to the immediate entry of a permanent injunction.
  9           7.   PERMANENT INJUNCTION. Upon their receipt of actual notice of
 10   this order by personal service or otherwise, Yahala Trading Company LLC dba
 11   FourGreen Auto Parts, its predecessors, successors, related entities, including each of
 12   their owner(s) or shareholders (including, without limitation, Ali Khalife), members,
 13   managers, officers, directors, servants, employees, independent contractors, attorneys,
 14   agents, representatives, suppliers, and distributors, and to the extent they are within
 15   FourGreen’s or Mr. Khalife’s control, all other persons or entities acting in concert or
 16   participation with FourGreen, are hereby permanently restrained and enjoined from:
 17                 a.    misrepresenting in any way the source of origin or the nature or
 18                       quality of Defendant’s Gray Market Hyundai Branded Parts, i.e.
 19                       non-genuine Hyundai and Genesis automobile replacement service
 20                       or repair parts and accessories, defined as Hyundai- or Genesis-
 21                       branded parts that are not sourced through Hyundai Motor
 22                       America and its Authorized Chain of Distribution for the United
 23                       States as defined in the Complaint, which includes U.S. Hyundai
 24                       and Genesis dealers, as genuine, original, OEM, OE, factory or
 25                       manufacturer’s parts, or in any way mispresenting the warranties
 26                       that apply to or cover, in whole or in part, Defendant’s Gray
 27                       Market Hyundai Branded Parts;
 28                                             3
              ____________________________________________________________________
                          CONSENT JUDGMENT AND PERMANENT INJUNCTION
                                   CASE NO.: 8:19-CV-01413 JVS-DFM
Case 8:19-cv-01413-JVS-DFM Document 109 Filed 07/17/20 Page 4 of 5 Page ID #:2896




  1                b.    making, having made, manufacturing, importing, exporting,
  2                      sourcing, using, distributing, shipping, licensing, offering for sale,
  3                      selling, developing, displaying, delivering, advertising on the
  4                      internet or in any other medium, cooperating with or facilitating
  5                      the sales of Gray Market Hyundai Branded Parts by third parties
  6                      and/or otherwise marketing, disposing, transferring to any third
  7                      party, and/or selling any Gray Market Hyundai Branded Parts;
  8                c.    cooperating with and/or assisting any third party, individual, or
  9                      entity in making, having made, manufacturing, importing,
 10                      exporting, sourcing, using, distributing, shipping, licensing,
 11                      offering for sale, selling, developing, displaying, delivering,
 12                      advertising on the internet or in any other medium and/or
 13                      otherwise marketing, disposing and/or selling any Gray Market
 14                      Hyundai Branded Parts;
 15                d.    engaging in any conduct that infringes the Hyundai Marks or
 16                      Genesis trademarks, including without limitation, U.S. Registration
 17                      No. 1,104,727; U.S. Registration No. 3,991,863; U.S. Registration
 18                      No. 4,065,195; and U.S. Registration No. 1,569,538, U.S.
 19                      Registration No. 3531628, U.S. Reg. No. 5238649, or colorable
 20                      imitation thereof.
 21          8.    This Judgment shall be deemed to have been served upon FourGreen at
 22   the time of its execution and entry by the Court.
 23          9.    The Court finds there is no just reason for delay in entering this
 24   Permanent Injunction, and, pursuant to Rule 54(a) of the Federal Rules of Civil
 25   Procedure, the Court directs immediate entry of this Permanent Injunction against
 26   FourGreen.
 27          10. DAMAGES: Pursuant to the Stipulation, Plaintiffs are entitled to recover
 28                                           4
            ____________________________________________________________________
                        CONSENT JUDGMENT AND PERMANENT INJUNCTION
                                 CASE NO.: 8:19-CV-01413 JVS-DFM
Case 8:19-cv-01413-JVS-DFM Document 109 Filed 07/17/20 Page 5 of 5 Page ID #:2897




  1   from FourGreen the sum of THREE MILLION DOLLARS ($3,000,000), which
  2   represents Plaintiffs’ monetary damages, statutory damages, enhanced damages for
  3   Defendant’s willful conduct, costs, and attorneys’ fees, which this Court grants under
  4   15 U.S.C. § 1117.
  5           11. NO APPEALS AND CONTINUING JURISDICTION. No appeals
  6   shall be taken from this Consent Judgment and Permanent Injunction, and the parties
  7   waive all rights to appeal. This Court expressly retains jurisdiction over this matter to
  8   enforce any violation of the terms of this Consent Judgment and Permanent Injunction
  9   and any related agreement between the parties regarding the resolution of this dispute,
 10   including but not limited to the execution and/or enforcement of the Judgment and
 11   Permanent Injunction.
 12           IT IS SO ORDERED, ADJUDGED AND DECREED this 17th day of July
 13
      2020.
 14
 15
 16
 17   Dated: July 17, 2020                   _______________________________
                                             Hon. James V. Selna
 18
                                             UNITED STATES DISTRICT JUDGE
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                             5
              ____________________________________________________________________
                          CONSENT JUDGMENT AND PERMANENT INJUNCTION
                                   CASE NO.: 8:19-CV-01413 JVS-DFM
